DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution after Appeal Brief
In view of the appeal brief filed on 05/03/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamness (US 9,157,652 B2) in view of Bredahl et al. (US 2009/0023379 A1).
Regarding claim 13, Chamness discloses a vent cover comprising a first housing portion (Chamness 120) and a second housing portion (Chamness 130), the first housing portion comprising a mounting plate (see annotated figure) comprising a vent opening (Chamness 140) and a plurality of inner mounting holes (Chamness 125 a-d) for joining the two housing portions defined through the mounting plate and located around the ventilation opening (see annotated figure), and a plurality of outer mounting holes (Chamness 101 a-d) for mounting the vent cover to a building, defined through the mounting plate and located around the ventilation opening. Examiner notes that Chamness’s drawings have not labeled the inner mounting holes but have labeled screws 105 a-d which are inserted into the inner mounting holes.

    PNG
    media_image1.png
    447
    543
    media_image1.png
    Greyscale

Chamness figure 2 (annotated)
Chamness is silent regarding the inner mounting holes not being on the perimeter of the same rectangle as the outer mounting holes.
However, Bredahl teaches a wall exhaust vent comprising a first housing portion (Bredahl 800) comprising a mounting plate (see annotated figure), a plurality of inner mounting holes (see annotated figure) for mounting a louver (Bredahl 875), and a plurality of outer mounting holes (see annotated figure) for mounting the exhaust vent to a wall (Bredahl [0044]), wherein the inner and outer mounting holes are not coincident on a perimeter of a rectangle. The louvers are removeable even after the rest of the apparatus is fixed to the building (Bredahl [0046]) for maintenance access.

    PNG
    media_image2.png
    518
    698
    media_image2.png
    Greyscale

Bredahl figure 12 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Chamness’s first housing portion for a wall exhaust vent to utilize inner and outer mounting holes that are not located on the same rectangle perimeter to allow easier access to the inner mounting holes when the vent is installed.
Further, applicant’s specification discloses in page 11 lines 3-12 that other shapes and arrangements of holes are contemplated. Therefore, rearrangement and repositioning of holes would be within the skill of one of ordinary skill in the art.
Regarding claim 14, Chamness and Bredahl as applied to claim 13 further teach the vent opening comprises a collar (Chamness 145) extending from the opening and configured to connect to exhaust ducting (see Chamness figure 13). 
Regarding claim 15, Chamness and Bredahl as applied to claim 13 further teach there are four inner mounting holes (Chamness 125 a-d) forming corners of a first square and four outer mounting holes (Chamness 101 a-d) forming corners of a second square that is larger than the first square (see Bredahl figure 12).
Regarding claim 21, Chamness discloses a vent cover comprising a first housing portion (Chamness 120) and a second housing portion (Chamness 130), the first housing portion comprising a mounting plate (see annotated figure) comprising a vent opening (Chamness 140), and a plurality of inner mounting holes (Chamness 125 a-d) for joining the two housing portions, the inner mounting holes defining a first square (see annotated figure) and a plurality of outer mounting holes (Chamness 101a-d) for mounting the first housing portion to a building, the outer mounting holes define a second square (see annotated figure). Examiner notes that the inner mounting holes are not marked in Chamness’s figures, however screws 105a-d placed in the inner mounting holes are labeled in the figures.

    PNG
    media_image3.png
    447
    543
    media_image3.png
    Greyscale

Chamness figure 2 (annotated)
Chamness is silent regarding the squares having parallel sides.
However, Bredahl teaches a wall exhaust vent comprising a first housing portion (Bredahl 800) comprising a mounting plate (see annotated figure), a plurality of inner mounting holes (see annotated figure) for mounting a louver (Bredahl 875), the inner mounting holes forming a first square and a plurality of outer mounting holes (see annotated figure) for mounting the exhaust vent to a wall (Bredahl [0044]),the outer mounting holes forming a second square, the two squares having parallel sides (see annotated figure). The louvers are removeable even after the rest of the apparatus is fixed to the building (Bredahl [0046]) for maintenance access.

    PNG
    media_image4.png
    518
    698
    media_image4.png
    Greyscale

Bredahl figure 12 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Chamness’s first housing portion for a wall exhaust vent to utilize inner and outer mounting holes forming parallel squares to allow easier access to the inner mounting holes when the vent is installed.
Further, applicant’s specification discloses in page 11 lines 3-12 that other shapes and arrangements of holes are contemplated. Therefore, rearrangement and repositioning of holes would be within the skill of one of ordinary skill in the art.
Regarding claim 22, Chamness discloses a vent cover comprising a first housing portion (Chamness 120) and a second housing portion (Chamness 130), the first housing portion comprising a mounting plate (see annotated figure) comprising a vent opening (Chamness 140) and four inner mounting holes (Chamness 125 a-d) defining a first square, the inner mounting holes for joining the two housing portions defined through the mounting plate and located around the ventilation opening (see annotated figure), and four outer mounting holes (Chamness 101 a-d) forming a second square, the outer mounting holes for mounting the vent cover to a building, defined through the mounting plate and located around the ventilation opening. Examiner notes that Chamness’s drawings have not labeled the inner mounting holes but have labeled screws 105 a-d which are inserted into the inner mounting holes.
Chamness is silent regarding the corners of the first square not being located on the perimeter of the second square.
However, Bredahl teaches a wall exhaust vent comprising a first housing portion (Bredahl 800) comprising a mounting plate (see annotated figure), a plurality of inner mounting holes (see annotated figure) for mounting a louver (Bredahl 875), the inner mounting holes forming a first square and a plurality of outer mounting holes (see annotated figure) for mounting the exhaust vent to a wall (Bredahl [0044]),the outer mounting holes forming a second square, the first square’s corners are not located on the perimeter of the second square (see annotated figure). The louvers are removeable even after the rest of the apparatus is fixed to the building (Bredahl [0046]) for maintenance access.

    PNG
    media_image4.png
    518
    698
    media_image4.png
    Greyscale

Bredahl figure 12 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Chamness’s first housing portion for a wall exhaust vent to utilize inner and outer mounting holes forming squares with the first square not touching the perimeter of the second square to allow easier access to the inner mounting holes when the vent is installed.
Further, applicant’s specification discloses in page 11 lines 3-12 that other shapes and arrangements of holes are contemplated. Therefore, rearrangement and repositioning of holes would be within the skill of one of ordinary skill in the art.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamness (US 9,157,652 B2) and Bredahl et al. (US 2009/0023379 A1) as applied to claim 13 above, and further in view of Ramsay et al. (US 2012/0264363 A1) and Sundhar (US 2010/0132560 A1).
Regarding claim 16, Chamness and Bredahl as applied to claim 13 are silent regarding a mounting tab extending from the mounting plate with mount holes for attaching the second housing portion to the mounting plate.
However, Ramsay teaches a wall vent system comprising a first housing portion consisting of a mounting plate (Ramsay 12) with a mounting tab (Ramsay 22) with  lateral flanges (Ramsay 21) that provide a friction fit (Ramsay [0050]) for a second housing portion (Ramsay 14).
Sundhar further teaches an air vent purifier (Sundhar [0004]) in the same field of endeavor of ventilation . Sundhar teaches mechanical fasteners such as screws and friction fitting can be used interchangeably (Sundhar [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Chamness’s housing portion to incorporate a mounting tab with screw holes to provide more secure fastening for a second housing portion.
Regarding claim 17, Chamness, Bredahl, Ramsay, and Sundhar as applied to claim 16 are silent regarding a drip shield.
However, Ramsay further teaches a drip shield (Ramsay 32 and 34) attached directly to the mounting plate (Ramsay 12) and covering a second housing portion (Ramsay 14)(see Ramsay figure 1). Examiner notes that Ramsay does not discuss the drip shield partially retaining the second housing portion to the first housing portion. However, Ramsay’s figure 1 discloses holes (see annotated figure) that align with the second housing portion (Ramsay 14) and therefore would retain the second housing portion to the mounting plate.

    PNG
    media_image5.png
    459
    549
    media_image5.png
    Greyscale

Ramsay figure 1 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Chamness’s housing portion to incorporate Ramsay’s teaching of a drip shield to protect the ventilation opening from damage caused by weather and debris.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762